Case 1:15-cr-00048-TFM-B Document 266 Filed 08/20/19 Page1lofi1 PagelD #: 996
\o 442 ALS GASO21i156%r9048-TEM-B Document 262 Filed 08/12/19 Page1of1 PagelD #: 993

UNITED STATES DISTRICT COURT

for the

Southern District Of Alabama

United States of America )
)
Vv. ) Case No. 1128 1:15CRO0048-001
)
hi QUixnie Nate USMS
Meoshi Shanta Nelson ) 14259-003
Defendant 9777467

1903-08 14-1239-D
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

Meoshi Shanta Nelson

(name of person to be arrested)
who is accused of an offense or violation based on the following document filed with the court:

[_] Indictment [ Superseding Indictment [| Information [| Superseding Information [| Complaint

[x] Supervised Release Violation Petition [| Violation Notice [ Order of the Court [| Probation Violation Petition
This offense is briefly described as follows:

Standard Condition #1, Shall not leave the judicial district without permission of the Court or probation officer,

Special Condition, Shall make restitution in the amount of $122,900, in minimum monthly installments of $1,000, and

Special Condition, Is prohibited from making major purchases, incurring new credit charges or opening additional
lines of credit without approval of the Probation Office.

August 12, 2019

 

 

 

 

 

Date:
/ ; CHARLES R. DIARD, JR., CLERK
City and state: Mobile, Alabama
Printed name and title
issuing officer's stananire
[ _ Retr m

 

This oe Mo whch At on (date) vibe Ay od 214 . and the person was arrested on (dare) a Aagust 2615

al (civ and state)

Date: IA, Us Al 2e%0 IG

Ul - SHIN a er'sswenanye
a von ee ne
Printed name and title

PACTS ID:1 35583]

 
